Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Election/Restrictions
2.	This application is in condition for allowance except for the presence of Claims 6-14 directed to Invention II non-elected without traverse.  Accordingly, Claims 6-14 been cancelled.

Pertinent Prior Art
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
4.	US 2009/0011359 A1 discloses a liquid developing comprising a liquid carrier and a toner particle, wherein a substructure is covalently bonded to the surface of the toner particle.
5.	US 4,983,486 A discloses a liquid developing comprising a liquid carrier and a toner particle.
6.	WO 2017/217410 A1 discloses a binder resin with a weight-average molecular weight of at least 15,000 and a content of the binder resin having a molecular weight of not greater than 1,000 is not more than 5%.

Allowable Subject Matter
7.	The following is an examiner’s statement of reasons for allowance:
8.	Claim 1 of the instant application discloses an insoluble toner particle comprising a binder resin that is a reaction product of a resin with an acid anhydride group and a compound having a primary amino group and a substructure represented by formula (3) of the instant application. The prior art teaches or suggests an insoluble toner particle comprising a binder resin comprising a compound having a primary amino group and a substructure represented by formula (3) of the instant application, but does not teach an insoluble toner particle comprising a binder resin that is a reaction product of a resin with an acid anhydride group and a compound having a primary amino group and a substructure represented by formula (3) of the instant application.
9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CHAMPION whose telephone number is (571) 272-0750.  The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
11.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/R.D.C./Examiner, Art Unit 1737

/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737